Name: Commission Regulation (EEC) No 325/89 of 8 February 1989 on the sale of olive oil residues held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 38/ 16 Official Journal of the European Communities 10. 2. 89 COMMISSION REGULATION (EEC) No 325/89 of 8 February 1989 on die sale of olive oil residues held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 12 thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (3) provides that olive oil held by the intervention agencies shall be put up for sale by tender except when particular conditions necessitate recourse to other procedures ; Whereas, during the marketing years from 1985/86 to 1987/88, approximately 70 000 tonnes of olive oil of all qualities held by the Italian intervention agency were sold by tender ; whereas following these sales the intervention agency still holds in stock a quantity of vat bottom residues ; whereas these residues contain a considerable percentage of oil ; whereas correct management of the intervention agency's purchases of olive oil requires that these residues should therefore be sold ; Whereas, for commercial reasons based chiefly on the fact that there is no well-defined market or price system for the product in question, it is not advisable to use the sale by tender procedure previously adopted for the olive oil ; whereas the intervention agency should therefore sell the product for the best price it can obtain ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 1 . The Italian intervention agency, Azienda di Stato per gli interventi nel mercato agricolo, hereinafter called AIMA, shall sell for the best price it can obtain, all vat bottom residues which it is holding as a result of its purchases on the olive oil market until the 1987/88 marketing year. 2. The notice of sale shall be displayed by AIMA at its head office at Via Palestro, 81 , Rome, Italy for at least 10 days before the date set for the sale. 3 . Sale of the product referred to in paragraph 1 shall be effected before 30 April 1989. Delivery of the product sold must take place before 31 July 1989. AIMA shall inform the Commission as soon as possible of the outcome of the sale. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 197, 26. 7. 1988, p. 1 . 0 OJ No L 331 , 28 . 11 . 1978, p. 13.